Gilpilian, C. J.,
dissenting. I think the writs should be quashed: the habeas corpus, because the relator was not entitled to it; and the certiorari, because, being only ancillary to and in aid of the habeas corpus, it must fall with it. Notwithstanding some dicta in England, and some decisions in America following them, I think, when a party has been heard on habeas corpus, the decision is, until reversed, res adjadicata upon his right to a discharge on the facts then existing. There may be a reason for the contrary rule when no review can be had; but there is none in this state, where the party may always have the decision of the'court of last resort by appeal, where the writ is not heard in the first instance in this court, or by certiorari if no appeal is given. If the decision be not conclusive, then the party may, as often as it is against him, even though it be the solemn decision of this court, apply again and again, either to the same court or officer rendering it, or to any other court or officer having authority to issue the writ; and, upon each application, notwithstanding repeated decisions even by the same court or officer, the writ must issue.
In pay. opinion the statute does not contemplate such a condition of things.